DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges amendments to claim 1, 3, 13, and 15. Examiner also acknowledges newly added claim 25.
Allowable Subject Matter
Claim 1-25 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest a computer-implemented method for validating a balcony to receive an aerial delivery of a parcel via an unmanned aerial vehicle (UAV), the method comprising receiving a picture captured with the computing device of the end user, wherein the picture is of the balcony or captured from the balcony; and determining a deliverability score based at least in part on the precise location of the balcony and the picture captured with the computing device; as stated in independent claim 1 and 13. 
Rather, the closest prior art of record, Sasao (US 20190147751A1), teaches obtaining a picture captured by the UAV and using these pictures to calculate a deliverability score. The second closest prior art of record, Rao (US 10834523 B1), teaches a mobile device of a user configured to capture images of POI (point of interest) data and add these images to a PDZ (pickup and drop-off zones) profile 100 of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.R.P./07/01/2022Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661